DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuzo [JP 06-005426 A.]
Regarding claims 1-2, 4, 8 and 20, Yuzo discloses a system [figures 1-3, comprising: 
- a coupled output inductor, comprising: 
- a ring core; 
- wire [6, 7] wrapped around the ring core; and at least one ferromagnetic path [2a, 2b, 10] for control of leakage flux, wherein the leakage flux is at least mostly contained within the at least one ferromagnetic path, wherein the at least one ferromagnetic path comprises shielding [10] encasing the ring core, wherein the shielding is composed of a magnetic material, wherein the shielding provides a path for the leakage flux to flow, which would results in overall higher leakage inductance as compared to a coupled output inductor without the shielding.
Ferrite [ferromagnetic] material is a known material use for magnetic core in magnetic devices.
Regarding claims 5-6, White discloses the at least one ferromagnetic path is formed at least in part by the shielding [402.]  The shielding structure of White inherently reduces magnetic field emissions as compared to a coupled output inductor without the shielding.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of White [US 2014/0139202 A1.]
Regarding claims 9, 11, 14-15 and 19, Yuzo discloses the instant claimed invention except for the specific of the toroidal core and the use of the inductor in a power converter system.
White discloses a system, having a power converter [figure 6], wherein the power converter comprising: an output inductor [606], wherein the output inductor comprising a ferromagnetic toroidal core [104], wherein the toroidal core is an outer toroidal core.  White further discloses at least one inner toroidal core [302] implemented inside a hoe of the outer toroidal core, wherein at least one ferromagnetic path is formed at least in part by the at least one inner toroid core. 
It would have been obvious at the time the invention was made to use the inner/outer core structure of White in Yuzo for the purpose of facilitating the desired magnetic flux/field characteristics.
Regarding claim 16, the specific use of the power converter in a vehicle would have been an obvious design consideration based on the intended applications and/or environments uses.
Regarding claim 17, the conventional power converter is known to include a transformer, a rectifying diode and an inductor coupled to the rectifying diode.  White discloses the use of the inductor in a power converter.
Regarding claim 18, White discloses the use of the output inductor in the power converter [figure 6.]  This output inductor in the power converter structure would inherently provide a current doubler output for the system/converter.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzo in view of White as applied to claim 1 and 9 above, and further in view of Speed [US 1,274,952.]
Yuzo in view of White discloses the instant claimed invention except for laminated core.
Speed discloses a laminated core structure [figures 1-2.]
It would have been obvious at the time the invention was made to stacked or laminated inner toroidal core for the inner core of Yuzo in view of White, as suggested by Speed, for the purpose of facilitating magnetic flux/field characteristics.




Claims 1 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikriannikov et al. [US 2018/0053596 A1] in view of Yuzo [JP 06-005426 A.]
Regarding claims 1 and 12, Ikriannikov et al. discloses a system, comprising:	- a coupled inductor [figure 2] comprising: a ferromagnetic or ferrite core; a wire [222] wrapped around the ferromagnetic core; and at least one ferromagnetic path [212] for control of leakage flux, wherein the leakage flux is at least mostly contained within the at least one ferromagnetic path, wherein the ferromagnetic core includes outer legs [220] and an inner leg [220], wherein the wire is wrapped around the outer legs of the ferromagnetic core, wherein the at least one ferromagnetic path comprises the inner leg [see figure 2.]
Ferromagnetic [or ferrite] are known material use in magnetic devices.
Ikriannikov et al. discloses the instant claimed invention except for the shielding.
Yuzo discloses a system [figures 1-3, comprising: 
- a coupled output inductor, comprising: 
- a ring core; 
- wire [6, 7] wrapped around the ring core; and at least one ferromagnetic path [2a, 2b, 10] for control of leakage flux, wherein the leakage flux is at least mostly contained within the at least one ferromagnetic path, wherein the at least one ferromagnetic path comprises shielding [10] encasing the ring core, wherein the shielding is composed of a magnetic material, wherein the shielding provides a path for the leakage flux to flow, which would results in overall higher leakage inductance as compared to a coupled output inductor without the shielding.
It would have been obvious at the time the invention was made to use the ferromagnetic shield casing of Yuzo in Ikriannikov et al.’s system for the purpose of improving shielding.
Regarding claim 13, Ikriannikov et al. further discloses a gap disposed in the inner leg [para 0053.]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837